PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/164,476
Filing Date: 25 May 2016
Appellant(s): BAKER et al.



__________________
Kevin R. Erdman, Reg. No. 33,687
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/5/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


















(2) Response to Argument
35 USC 103 - The combination of Davidson, Davidson II, Borders and Fain teaches the limitation “wherein the time bar display depicts the asset's location relative to the source geozone and the destination geozone over a period of time in relation to the sensed time associated with each asset activity stage within each geozone during the construction, wherein the generated time bar display depicts a pattern illustrating asset usage relative to the construction.” 
The combination of Davidson, Davidson II and Borders, and Fain are all directed to asset tracking in various environments. The combination of Davidson, Davidson II and Borders discloses monitoring assets as they travel through various geozones and storing information relating to their travels for analysis and logistical planning purposes and displaying the information of the tracked assets in a graph that displays locations of assets by time. Fain improves upon the combination of Davidson, Davidson II and Borders by disclosing monitoring of construction vehicles hauling materials for construction. One of ordinary skill in the art would be motivated to further include monitoring of construction vehicles hauling materials for construction, to efficiently optimize the transport of assets related to a construction project.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring assets as the travel through various geozones and storing information relating to their travels for analysis and logistical planning purposes and displaying the information of the tracked assets in a graph that displays locations of assets by time in the combination of Davidson, Davidson II and Borders to further utilize monitoring of construction vehicles hauling materials for construction as disclosed in Fain, since the claimed invention is merely a combination of old elements, and in 
Appellant argues that the combination of above references does not teach “wherein the time bar display depicts the asset's location relative to the source geozone and the destination geozone over a period of time in relation to the sensed time associated with each asset activity stage within each geozone during the construction, wherein the generated time bar display depicts a pattern illustrating asset usage relative to the construction.” (see Appeal Brief, 10/5/2020, pgs. 5-7). Examiner disagrees and primarily relies on the following Paragraph Numbers [0092], [0096], [0146], [0147], [0228]-[0230] and [0277] of Davidson II to teach the generation of a time with all of the information of the above reference claim limitation with the exception of relating it to a construction project. These citations teach a plurality of characteristics that are tracked and displayed for analysis that indicates asset usage through the use of a Gantt chart which indicates vehicle position relative to various travel zones and distance vehicles have traveled or deviated from a predefined path. Examiner combines these teaching with those found in Fain that relate to fleets transporting construction materials. Examiner primarily relied on Paragraph Numbers [0005], [0006, and [0057] of Fain to teach asset allocation and management system of delivery trucks for multiple product streams, multiple loading sites and multiple delivery sites. Examiner asserts that it is through the combination of these references that the above reference limitation is taught. Additionally, Examiner has provided for a motivation of a person of ordinary skill in the art to combine these references as indicated above. Accordingly, the Board should sustain the rejection as presented in the Final Office Action of 4/16/2020.
35 USC 103 - The combination of Davidson, Davidson II, Borders and Fain teaches the limitation “generating a quadrant graph display based on the stored data, the quadrant graph display depicting a quantity representing how many assets are located in each respective vehicle activity stage.” 
Appellant argues that the cited references do not teach “generating a quadrant graph display based on the stored data, the quadrant graph display depicting a quantity representing how many assets are located in each respective vehicle activity stage.”  (see Appeal Brief, 10/5/2020, pgs. 7-8). Examiner disagrees and primarily relies on the following from Davidson:
Paragraph Number [0029] teaches the portable data acquisition device 110 may display telematics data for the driver's viewing, which may be helpful in troubleshooting vehicle performance problems and showing delivery route progress and instructions. Paragraph Number [0064] teaches the central system (e.g., the central server 120 and, in one embodiment, the processor 310 or similar means operating on the central server 120) may further be configured to gather information associated with the packages picked up and/or delivered within the geofenced area.  This information may include, for example, the cost, size, classification (e.g., "residential" or "commercial"), sender, recipient, and/or the like, associated with individual shipments, the overall number of items shipped within a given period of time, and/or the like. (See also Paragraph Numbers [0067], [0076], [0078], and [0083]) (Alternatively see Davidson II Figs. 11 and 19).
In regard to what constitutes a “quadrant graph,” Examiner relies on Appellant’s Examination found in Paragraph Number [0072] of Appellant’s specification which reads “Some modules may include reporting module 350 and/or map process module 360. Reporting module 350 may, for instance, be able to generate bar, table, and/or quadrant graphs (as might be seen in 
In regard to what the graph is showing, namely “a quantity representing how many assets are located in each respective vehicle activity stage,” the teachings from Davidson set out the gathering of information relating to deliveries or pickups (by a particular vehicle) in a particular area in a period of time. Additionally, Examiner has provided for a motivation of a person of ordinary skill in the art to combine these references as indicated above and in regard to claim 1. Accordingly, the Board should sustain the rejection as presented in the Final Office Action of 4/16/2020.

35 USC 103 - The combination of Davidson, Davidson II, Borders and Fain teaches the limitation “wherein an optimal pattern is a staggered operating pattern based the stored data relating to at least one of recorded traffic patterns, most fuel efficient routes, congestion at geozones due to overcrowding, and underutilization of resources at geozones due to underservice by fleet.” 
Appellant argues that the Borders reference does not teach “wherein an optimal pattern is a staggered operating pattern based the stored data relating to at least one of recorded traffic patterns, most fuel efficient routes, congestion at geozones due to overcrowding, and underutilization of resources at geozones due to underservice by fleet.” (see Appeal Brief, 10/5/2020, pgs. 8-9). Examiner disagrees that Borders is silent on this feature and primarily relies on the following Paragraph Number [0075] of Borders:
 Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. If, for example, three truck arrivals are scheduled for a particular station on a given day, there are three routes created by the ZWC for each van at that station. (teaches the monitoring of and operation of a staggered operating pattern). 
This citation teaches that the system in Borders monitors the operation of delivery vans and specifically schedules the truck arrivals and departures to not overlap each other in an optimal fashion. Examiner contends that this constitutes a staggered operating pattern as has been explained in the 35 USC 103 rejection found in the Final Office Action dated 4/16/2020 as well as above in other arguments.  Additionally, Examiner has provided for a motivation of a person of ordinary skill in the art to combine these references as indicated above and in regard to claim 1. Accordingly, the Board should sustain the rejection as presented in the Final Office Action of 4/16/2020.

35 USC 103 - The combination of Davidson, Davidson II, Borders and Fain teaches the limitation “an update addressable to the asset, wherein the update corrects for deviations from the staggered operating pattern, wherein the update brings the asset back into the staggered operating pattern.”
an update addressable to the asset, wherein the update corrects for deviations from the staggered operating pattern, wherein the update brings the asset back into the staggered operating pattern.” (see Appeal Brief, 10/5/2020, pgs. 9-10). Examiner disagrees that Borders is silent on this feature and primarily relies on the following Paragraph Number [0075] of Borders:
 Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. If, for example, three truck arrivals are scheduled for a particular station on a given day, there are three routes created by the ZWC for each van at that station. (teaches the monitoring of and operation of a staggered operating pattern). 
This citation teaches that the system in Borders monitors the operation of delivery vans and specifically schedules the truck arrivals and departures to not overlap each other in an optimal fashion. Examiner contends that this constitutes a staggered operating pattern as has been explained in the 35 USC 103 rejection found in the Final Office Action dated 4/16/2020 as well as above in other arguments. Additionally, the modification and creation of the updated van routes constitutes an update to the operating patter that corrects for deviation of vehicles of other unforeseen changes and brings them back to the appropriate staggered operating pattern. Additionally, Paragraph Numbers [0076] and [0085] corroborate this interpretation in that these 


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/MATTHEW H DIVELBISS/
Examiner, Art Unit 3624

Conferees:
/MEHMET YESILDAG/            Primary Examiner, Art Unit 3624                                                                                                                                                                                            


Jerry O’Connor   /GJOC/Supervisory Patent Examiner,Group Art Unit 3624







Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.